DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	As evidenced by element 134 in Fig 3, which illustrates the purge block, a purge block is understood not to require a block (i.e., cube or brick) shape.

    PNG
    media_image1.png
    900
    2000
    media_image1.png
    Greyscale

Allowable Subject Matter
The following claim/amendment drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
In claim 1, if “configured to hold the purge block” was replaced with --configured to move and then hold the purge block--, then the claim would be allowable because it would imply that the location of the purge block is controlled by the printer. This is supported at least by “purge block 134 is placed firmly against the nose 72” of the 
As presently claimed, the term “configured to hold the purge block” reasonably includes holding the purge block fixed while the nozzle is located over the purge block.
Claims 11-12 are objected to as depending on a rejected claim, but are allowable because the prior art does not fairly teach the turret being configured such that the turret mounted nozzles engage with a stop surface on a frame to position the nozzle in the jaws (in particular, see element (d) of claim 11) as claimed in the claim. The closest prior art to Konstantinos has turret with nozzles, however, there is no fair teaching or reason to configure a frame and turret such that the nozzles stop in the jaw as claimed in the claim.
Claims 21 and 23 is objected to as depending on a rejected claim, but are allowable because the prior art does not fairly teach moving the purge block as claimed in the claim.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the cited prior art does not teach a “purge block” as claimed.
	Examiner does not find this persuasive because the prior art teaches a block that could be used for purging. The only structure required of a purge block is for a block that can be used for purging. 
	In other words, the “purge block” limitation requires a block where the nozzle can be positioned to dispense material on to it. This does imply several structural limitations. 
For example, an operator could purge the nozzle on the metal blocks of the jaws or on the outer edge of the block structure that forms the top of the purge pump. The term block is not interpreted to mean cuboidal as evidenced by the instant drawing of the purge block as element 134 in Fig 3.

    PNG
    media_image2.png
    920
    1034
    media_image2.png
    Greyscale

	Analogously, a claim to a “popcorn funnel” would be rendered obvious by an “oil funnel” if the latter was capable of passing popcorn1. 
	Applicant argues that functional limitations are recited in the body of claim 1 and define specific configurations of the 3D printer.
	Examiner agrees but maintains that the prior art teaches these structural configurations. In this case, the disputed “purge block” claim limitation requires a block 
Furthermore, even if Applicant’s arguments were persuasive, the claim would still not be allowable because the disputed “purge block” limitation is taught by other relevant prior art:
See US 20080317894 A1 at “purge ledge assembly 52 provides a suitable location for purging build tip 34 a and support tip 36 a during the purging step of the cleaning operation” [0023]
See US 20170266891 A1 at “purge station includes a base bracket mounted in the chamber, and a wiper assembly that has a slide mount slidably engaged with the base bracket, and a contact head configured to clean a print head nozzle tip” [0009]
See US 20140203479 A1at “printing head is moved to a purge unit where building material is provided to the nozzles and discharged from the nozzles” [0003].
These references are not relied upon in the instant rejection and are merely presented to Applicant in the spirit of compact prosecution.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 4-10, 15-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GPD (NPL 20162) and further in view of Konstantinos (US 20150140147 A1).
	In reference to claim 1, GPD discloses a 3D printer (CNC nozzle dispensing unit as shown in video and screenshots, shown below. A 3d printer is not inherently structurally different from a CNC adhesive dispensing system.), comprising:
a nozzle, said nozzle having a nose, wherein the nose has an end and a length, wherein the nose includes an orifice in the end of the nose through which fluid may pass, wherein the length of the nose extends away from the end of the nose that includes the orifice (see screenshot from GPD nozzle in comparison to portion of instant Fig 3.);

    PNG
    media_image3.png
    465
    1045
    media_image3.png
    Greyscale

a cleaning mechanism comprising a plurality of jaws, each jaw being configured as to closely conform to the nose when placed in contact with it, wherein the nose and the jaws are capable of relative motion along the length of the nose, wherein each jaw is configured to scrape material off the nose as it moves along the length of the nose towards the end of the nose (See video and screenshots below); and 
    PNG
    media_image4.png
    922
    1135
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    922
    1135
    media_image5.png
    Greyscale

an actuator configured to open and close the jaws, wherein the jaws do not contact the nose in an open position, wherein the jaws are pressed against the nose in a closed position (See video and screenshots below).

    PNG
    media_image6.png
    1426
    5001
    media_image6.png
    Greyscale

GDP further teaches that the system comprises at least one block that would be held in place and not move if the nozzle was positioned to extrude material on the block. Such a block would be a purge block. See video and screenshots. There are many parts of the machine that could be used as blocks for purging the nozzle.
For example, an operator could purge the nozzle on the metal blocks of the jaws or on the outer edge of the block structure that forms the top of the purge pump. The term block is not interpreted to mean cuboidal as evidenced by the instant drawing of the purge block as element 134 in Fig 3. 

    PNG
    media_image2.png
    920
    1034
    media_image2.png
    Greyscale

3.
GPD does not specifically disclose that the system is a 3d printer, however, a dispensing system has the same structure as a 3d printer. The difference between such systems is intended use and the materials worked upon may be different, but the structure of the system is the same4.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, machine tools, Konstantinos discloses that a 3d printer has the same structure as a CNC controlled dispenser (“a 3D printer, the positioning of the nozzle in the x, y, and z axis is controlled by g-code which is generated based off of a CAD model” [0003]).
The combination would be achievable by configuring the dispenser with a nozzle of GPD as a 3d printer. Thus, the combination would have a reasonable expectation of success.

A person having ordinary skill in the art would have been specifically motivated to configure the system of GPD as a 3d printer in order print objects; and/or to use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One would have been further motivated to integrate the GPD nozzle cleaning structure as part of the multi-nozzle 3D printer of Konstantinos (Fig 1-5) in order to provide the benefit of using multiple nozzles of Konstantinos with the ability to clean them as taught by GPD.
	In reference to claim 2, the combination discloses the 3D printer of claim 1 
GPD further discloses a purge block capable of being pressed against the nose and held there while fluid is extruded from the orifice (see video and screenshots, below).

    PNG
    media_image7.png
    920
    921
    media_image7.png
    Greyscale

In reference to claim 4-5, the combination discloses the 3D printer as in claim 1.
The combination does not disclose that the jaws have a thickness, said thickness being less than the length of the nose wherein the thickness is less than one tenth the length of the nose.
The combination discloses the claimed invention except that the jaw thickness if less than 1/10 of the nose length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the jaw thickness if less than 1/10 of the nose length since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the jaw to be thin in order to use less material and be inexpensive.
	In reference to claim 6 and 16, the combination discloses the 3D printer as in claim 1.
GPD shows that the actuator is configured to move the nose along the length of the jaws towards the end of the jaws until the nose are no longer in contact with the jaws.
In other words, GPD moves the nose against the jaws whereas the claim requires the jaws are moved against the nose.
However, wiping an object to be cleaned against a cleaning means renders obvious the act of wiping a cleaning means to be cleaned against an object to be cleaned.

the actuator is configured to move the jaws along the length of the nose towards the end of the nose until the jaws are no longer in contact with the nose; and
a cleaning actuator is configured to move the jaws to a position near the nose and move the jaws along the length of the nose toward the end of the nose.
	In reference to claim 7, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the nose is cylindrical (See reference and screen shot above)
	In reference to claim 8-9, the combination discloses the 3D printer as in claim 1.
Konstantinos further discloses that a turret can be used in order to allow multiple materials from multiple nozzles to be simultaneously printed (Abstract, P0004, and Fig 1-5).
A person having ordinary skill in the art would have been specifically motivated to mount the nozzles of the combination on a turret as taught by Konstantinos in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The combination would be achievable by integrating the rotational means of Konstantinos in to the combination. There is no apparent reason why providing rotation 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to provide a turret that can be rotated to place each nozzle in the same position proximate to the jaws.
	In reference to claim 10, the combination discloses the 3D printer as in claim 9.
The structure disclosed by the combination is capable of rotating as claimed and meets the claim.
In reference to claim 15, the combination discloses the 3D printer as in claim 1.
The structure disclosed by the combination is capable of the claimed intended use that the 3D printer is configured to extrude elastomeric material through the orifice in the end of the nose.
In reference to claim 17, the combination discloses the 3D printer as in claim 1.
GPD further discloses the actuator is configured to close the jaws when energized (see video and screenshots, below).

    PNG
    media_image6.png
    1426
    5001
    media_image6.png
    Greyscale


In reference to claim 18-19, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the jaws are made of a rigid material and wherein the jaws are made of a nonstick material or the jaws are coated with a nonstick material (see video and screenshots; the jaws are made of metal with plastic liners. this falls within the scope of rigid and non-stick materials as claimed.)
In reference to claim 20, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the nose has a substantially conical shape, wherein the jaws substantially surround the nose when the jaws are in the closed position (see video and screenshots).
In reference to claim 21, the combination discloses the 3D printer as in claim 2.
GPD further discloses wherein a cleaning actuator is configured to press the purge block against the nose and hold the purge block against the nose while fluid is extruded from the orifice (see video and screenshots, which show that the nozzle is arranged to deposit material in to the purge block).

    PNG
    media_image7.png
    920
    921
    media_image7.png
    Greyscale

In reference to claim 22, the combination discloses the 3D printer as in claim 21.
GPD further discloses wherein the purge block is mounted proximate the jaws (see video and screenshots).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             

	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape” (MPEP 2112(IV))
        2  https://www.youtube.com/watch?v=FxC2FAfrZp4	&
           https://gpd-global.com/features-needlecleaner.php
        3 “In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape” (MPEP 2112(IV))
        4 For example, a system that dispenses a glue for laminating elements together would be called a dispensing system whereas a system that dispenses a polymer for building an object would be called a 3d printer. The structure of these systems (excluding the material worked upon), however, is often identical.